Butler, D. J.
It is difficult to reach a satisfactory conclusion in. this case. The testimony is in direct, irreconcilable conflict. All that can be determined with certainty is that the libellant did render valuable services to the respondent. The precise situation of respondent, the extent of danger and necessity for aid, and the circumstances under which the libellant afforded assistance, cannot be ascertained. For the services a bill of $250 was presented, and the respondent tendered $100. It is not very important that this tender was called a “gratuity. ” It is evidence that something was due-r-an acknowledgment of this fact. Considering all the circumstances involved, I think it is safe to say the libellant should receive $180; and the evidence does not seem to warrant more. A decree will be entered for this sum.